Citation Nr: 1525639	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability. 

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 2001 to March 2001 and from February 2005 to May 2008, with additional service in the Army Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for her service-connected left and right knee disabilities.  She was last afforded a VA examination for her knee disabilities in February 2011.  In the February 2013 appellant's brief, the Veteran's representative essentially alleged worsening symptoms and requested a contemporaneous examination to assess the current severity of the Veteran's left and right knee disabilities.  Given the length of time (over 4 years) and indication as to worsening symptomatology since the last VA examination, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected left and right knee disabilities is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must secure any and all medical records (i.e., those not already in the record) of VA or private evaluations and/or treatment the Veteran has received for her knee disabilities.

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of her service-connected left and right knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail, and include range of motion studies and additional limitations due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

